89 N.J. Super. 253 (1965)
214 A.2d 537
LILLIAN GOULD, PLAINTIFF-APPELLANT,
v.
THERESA GROTTA CENTER, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued October 25, 1965.
Decided November 12, 1965.
Before Judges CONFORD, KILKENNY and LEONARD.
Mr. Harold I. Braff argued the cause for appellant (Messrs. Braff, Litvak & Ertag, attorneys).
Mr. Edward V. Ryan argued the cause for respondent (Mr. William J. Gannon, on the brief).
*254 PER CURIAM.
The judgment is affirmed essentially for the reasons stated in the Law Division by Judge Whipple, Gould v. Theresa Grotta Center, 83 N.J. Super. 169 (Law Div. 1964).